Title: To Thomas Jefferson from Cowles Mead, 3 January 1806
From: Mead, Cowles
To: Jefferson, Thomas


                        
                            Sir,
                            Janry. 3rd. 1806
                        
                        After an enquiry relative to the appointment, which your Excellency was pleased to propose, I have found it
                            accompanied with such advantages as does induce an acceptance—
                        I wait only for your Excellency’s instructions, and am in readiness to repair immediately to my station if
                            necessary.
                        Be pleased to accept my grateful Respects.
                        
                            Cowles Mead
                            
                        
                    